Title: Abigail Adams to John Adams, 18 October 1800
From: Adams, Abigail
To: Adams, John


				
					my dearest Friend
					Saturday Quincy October 18th 1800
				
				I have not written to you since you left Me, but as I know you must feel anxious to hear, I write tho it will but add to your apprehensions; my own Health has mended, tho the Weather has been so wet and unpleasent that I have not dared to venture out, not even to See my dear sister in her sickness and distress. she is very low with the fever confined to her Bed. Katy Gannet taken down, & George Palmer, added to this Mrs Norten was thought dyeing all thursday. she is since a little revived, tho exceeding dangerous from the same cause which carried off poor Humphries— the fever spreads. there are 8 new cases since last week Jackson is very sick with it, & has not left his Bed since you went away the Dr hopes he will not be

worse. I have sent to his Father and Friends to inform them; and prevaild upon mr Porter to have him removed down to the Farm House—as it was very inconvenient to me, and prevented my making any progress in getting ready to go away, taking my help to attend him— I have to seek an other coachman— Mr Black & Mr Smith are upon the inquiry. I wrote to sole, but his wife was so sick that he could not leave her— it is very distressing to me to leave My sister, to whom I owe so Much for her attention and kindness to Me at all times, but more particuliarly in My long sickness— when I might be of service to her, all the aid I can afford her whilst I stay, is by watchers—and My help are very ready to serve me, for her. the season is growing cold and wet. I shall endeavour to get away next Week if I am successfull in procuring a driver— I Must commit my Dear Friends to a kind Providence—and with a heavey heart leave them— I got mr Shaws Letter from William’s since which I have not heard from you— I pray God preserve you, and give us a joyfull Meeting
				Mrs Brisler had a Letter from Mr Brisler at Washington last Evening dated the 8th day after he left here. he tells her he fear he shall be worse off, than Adam was in Paridice, for he had a woman provided for him but there they tell him no such Being is to be had. he therefore requests I would send him on a freight— I shall make every exertion in my power— inclosed you will find some return Letters
				with Love to William / I am Your affectionate
				
					A Adams
				
			